Citation Nr: 1122021	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-00 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge bars Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The appellant performed active military service from January 1967 to December 1969.

This matter arises to the Board of Veterans' Appeals (Board) from a letter decision issued in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that determined that the appellant was barred from receiving VA benefits because his service was under dishonorable conditions.  In a March 2010 decision, the Board determined that the character of discharge barred entitlement to VA benefits.  In a September 2010 order, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated and remanded the March 2010 Board decision. 


FINDINGS OF FACT

1.  The appellant performed active military service from January 1967 to December 1969.

2.  The appellant was not absent without leave (AWOL) for a continuous period of 180 days.

3.  A DD-214 reflects that the character of the appellant's discharge was "other than honorable." 

4.  Willful and persistent misconduct during active service is shown.


CONCLUSION OF LAW

The character of the appellant's discharge from active service bars VA benefits.  38 U.S.C.A. §§ 5103A, 5303 (West 2002); § 101(2), (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, notice is not required because the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2010).  

If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101 (2) (West 2002); 38 C.F.R. § 3.12 (2010). 

A discharge or release from service under specified conditions is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12 (b) (2010).  Benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(c) (2) (2010).

A discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  A discharge, because of a minor offense, will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(d) (4) (2010).  

38 U.S.C.A. § 5303(a) (West 2002) provides that the discharge of any person from the Armed Forces on the basis of an absence without authority from active duty for a continuous period of at least 180 days if such person was discharged under conditions other than honorable, unless such person demonstrates to the satisfaction of the VA Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence, shall bar all rights of such person under laws administered by the Secretary based upon the period of service from which discharged or dismissed, notwithstanding any action subsequent to the date of such discharge by a board established pursuant to 10 U.S.C. § 1553.  38 C.F.R. § 3.12 (c) (6) (2010).

In determining whether compelling circumstances warrant unauthorized absences, the length and character of service, exclusive of the period of the unauthorized absence, will be considered.  This period should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the nation.  Additionally, consideration may be given to reasons offered by the claimant including family emergencies or obligations.  These reasons should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted.

Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  The existence of a valid legal defense that would have precluded conviction for absence without leave is also a factor to be used in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(c) (6) (i-iii) (2010).

Moreover, if it is established to the satisfaction of the Secretary that a person in the Armed Forces was insane at the time of the commission of the offense leading to the discharge, then such person will not be barred from receiving benefits administered by the Secretary based upon the period from which such person was separated.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2010); see also 38 C.F.R. § 3.354 (2010) (defining insanity for purposes of determining cause of discharge from service).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  The appellant's DD-214 reflects that he served in Vietnam as a cannoneer and was injured there.  While this suggests that he was in combat, he has failed to attain "veteran" status.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are not available to him.  

The appellant's service personnel documents reflect that he was AWOL for the following periods: January 3 to January 8, 1969 (6 days); March 22 to May 18, 1969 (58 days); July 15 to July 24, 1969 (10 days); September 26 to October 22, 1969 (27 days).  In total, the appellant was AWOL for 101 days.  Significantly, however, the record does not reflect that he was AWOL for 180 continuous days.  

As a result of offenses committed, the appellant served 79 days in confinement and suffered forfeiture of pay.  On October 30, 1969, the appellant requested that he be discharged for the good of the service in lieu of a trial by courts-martial for an offense punishable by a bad conduct or dishonorable discharge.  The request does not indicate whether this offense would have merited a general courts martial or a special courts martial; however, his records include evidence of two special courts martials for having been AWOL (January and June 1969).  This suggests that an AWOL offense warranted a trial by special courts martial, rather than by general courts martial.  

In any event, the appellant avoided further discipline by accepting a non-judicial discharge "Under Conditions Other Than Honorable."  Because the service records do not show that a general courts martial was warranted, and because the service records do show that a similar offense warranted a special courts martial, the benefit of the doubt must be applied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  The Board finds it unlikely any AWOL offense committed by the appellant would have warranted a general courts martial.  

In August 2006, the RO notified the appellant that he did not have "good" service and that his Other Than Honorable discharge barred the payment of VA benefits.  

The record does not show that the Other Than Honorable discharge was upgraded by an Army Discharge Review Board to a more honorable discharge.  The facts reflect that there is no claim or evidence of insanity at any time during active military service.  Neither do the facts suggest that moral turpitude was shown.  Mutiny or spying is not shown and homosexual acts involving aggravating circumstances or other factors affecting performance of duty is/are not shown.  See 38 C.F.R. §  3.12.  However, the repeated offenses of AWOL do evince willful and persistent misconduct.  

While the appellant's service in Vietnam should be characterized as "honest, faithful, and meritorious" within the meaning of 38 C.F.R. § 3.12 (d) (4), his repeated acts of AWOL since then are evidence of willful and persistent misconduct and are not a "minor offense" within the meaning of 38 C.F.R. § 3.12 (d) (4).  

In January 2010, the appellant testified before the undersigned that he was allowed to go home to recover from foot and leg injuries that he had suffered in Vietnam.  But, he also testified that he finally got tired of the Army "crap" and refused to return to duty several times.  He did not claim mental incapacitation, although he did testify that he had posttraumatic stress disorder.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The testimony is competent with respect to observance of events readily observable and it is credible, as there is no indication of lack of veracity.  His testimony, however, is unfavorable because it shows willful and persistent misconduct.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine will therefore not be applied.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  For the reasons and bases discussed above, the character of the appellant's discharge from active military service bars VA benefits.  


ORDER

The character of the appellant's discharge from active military service bars VA benefits; the appeal is therefore denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


